Citation Nr: 1415886	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-38 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether termination of the Veteran's VA disability compensation from November 
[redacted], 2008, to December 
[redacted], 2008, due to fugitive felon status, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1980 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in her physical claims file.


FINDINGS OF FACT

1.  In December 2008, the RO received notification from the VA Office of the Inspector General (OIG) that the Veteran was the subject of an outstanding warrant for bomb threat; and in a December 2008 letter, notified the Veteran that her compensation benefits would be terminated as a result of her fugitive felon status. 

2.  In a September 2009 decision, the RO determined that the Veteran was a fugitive felon for the period from November 
[redacted], 2008, to December 
[redacted], 2008.

3.  The Veteran has submitted no evidence that she was not a fugitive felon for the period from November 
[redacted], 2008, to December 
[redacted], 2008.

CONCLUSION OF LAW

The evidence indicates that the Veteran was a fugitive felon between November 
[redacted], 2008, and December 
[redacted], 2008, and the termination of her disability compensation benefits was proper.  38 U.S.C.A. § 5313B (b)(1) (West 2002); 38 C.F.R. § 3.665 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may proceed with the issue on appeal at this time without reviewing the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides (in pertinent part) that a veteran who is otherwise eligible for a benefit under chapter 11 of title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B.

The implementing regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or dependency and indemnity compensation (DIC) is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon.

(2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.

(3) For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.

(4) For purposes of paragraph (n) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran.

38 C.F.R. § 3.665(n).

While the term fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines fugitive as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel  opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'  Id.  SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

A review of the record shows that in December 2008, the RO received documentation from the VA's OIG indicating that there was an outstanding warrant for the Veteran's arrest.  The documentation showed that a warrant for "bomb threat" was issued for the Veteran on November 21, 2008, in Columbia, South Carolina. 

Based on the warrant documentation received from OIG, the RO sent the Veteran a letter in which they proposed the termination of the Veteran's disability compensation benefits as a result of her status as a fugitive felon. 

To be considered a fugitive felon, a person must be fleeing to avoid prosecution or custody or confinement after conviction for an offense or an attempt to commit an offense which is a felony under the laws of the place from which the person flees. 38 C.F.R. § 3.665.  

The Board finds that in the absence of any evidence that the Veteran was unaware of the outstanding warrant, the facts tend to indicate that the Veteran was fleeing to avoid prosecution.
 
Documentation from VA's OIG dated December 
[redacted], 2008, indicates that the Veteran who had been placed on the fugitive felon list had turned herself in.  A bail proceeding document indicates that the Veteran appeared on December 
[redacted], 2008, and was released on $10,000 bond.  Conditions of release included to present for an evaluation within 24 hours and appear in January 2009 for a hearing before the Court of General Sessions.  

In a June 2009 statement, the Veteran said that she felt that the decision was unfair because of the mitigating circumstances which occurred and how they occurred; however, she did not provide any detail regarding such mitigating circumstances except to say that all the accusations by the VA were fabricated lies by an individual who did not like her.  The Veteran did not indicate that she was unaware of the arrest warrant or that she did not flee to avoid prosecution.

In a March 2014 Written Brief Presentation, the Veteran's representative argued that there was no evidence that the Veteran was ever doing anything to avoid prosecution in November and December 2008 and that VA apparently provided an incorrect address to the authorities.  The Veteran's representative noted that the city which VA provided to the authorities was "some 20 miles" from the city in which the Veteran actually lived.  The representative, however, does not make the argument that the Veteran was unaware of the arrest warrant or that she did not flee to avoid prosecution.  The Board notes that an Internet search of the incorrect address listed on the warrant provides the exact location as a search of the Veteran's correct address.    

The Board is not charged with determining whether the Veteran engaged in criminal conduct, to precipitate the felony warrant.  Rather, the Board's role here is only to determine whether the Veteran was a "fugitive felon" during the period in question under the controlling statute and regulation.  38 U.S.C.A. § 5313B(a); 38 C.F.R. § 3.665(n).  In the absence of any evidence that the Veteran had not otherwise actively avoided arrest, the Board finds that the Veteran was a fugitive felon during the period in question.  38 C.F.R. § 3.665(n). 

As such, the Board finds that the preponderance of the evidence weighs in support of a determination that the Veteran was a fugitive felon as defined by VA regulation and termination of the Veteran's VA disability compensation payments for the period of November 
[redacted], 2008, to December 
[redacted], 2009 was warranted.  


ORDER

Termination of the Veteran's VA disability compensation from November 
[redacted], 2008, to December 
[redacted], 2008, due to fugitive felon status, was proper; and the claim is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


